Case 1:20-cv-21859-CMA Document 132 Entered on FLSD Docket 09/24/2020 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                           IN ADMIRALTY

                                  CASE NO.: 1:20-cv-21859-CMA

  In the Matter of the Complaint for
  Exoneration from or Limitation of
  Liability by Jose Garcia, as owner
  of the 2019 40’ Beneteau Motor
  Yacht bearing Hull Identification
  No. BENER159L819,

                 Petitioner,
                                              /

  SOBE-IT 440, LLC,

                 Third Party Plaintiff,

  v.

  IRAN FLEITAS and
  ALLISON DILLON-TORRES, in personam,
  and, the 2019 40’ BENETEAU Motor
  Yacht bearing Hull Identification
  No. BENER159L819, in rem,

                 Third Party Defendants.
                                              /

                SOBE-IT 440, LLC’S SECOND NOTICE RE: COURT ORDER

         Claimant/Third Party Plaintiff, SoBe-It 440 LLC (“SoBe-It”), by and through its

  undersigned counsel, and pursuant to this Court’s September 14, 2020 Order [ECF No. 121],

  hereby files this Second Notice.

         On July 24, 2020, SoBe-It filed an Amended Third Party Complaint against Third Party

  Defendants, Iran Fleitas (“Fleitas”), Allison Dillon-Torres, and the 2019 40’ Beneteau Motor

  Yacht bearing Hull Identification No. BENER159L819, in rem [ECF No. 62]. On August 21,
Case 1:20-cv-21859-CMA Document 132 Entered on FLSD Docket 09/24/2020 Page 2 of 3



  2020, Fleitas was served with a copy of SoBe-It’s Amended Third Party Complaint [ECF No.

  112]. On the other hand, efforts by two separate process service firms, attempting to serve SoBe-

  It’s Third Party Complaint on Dillon-Torres (on multiple occasions) have been unable to confirm

  service of process.

         However, by email dated September 9, 2020 from Dillon-Torres to undersigned counsel,

  Dillon-Torres advised, in part, that she “… checked the documents you sent me. I honestly don’t

  know how to properly respond to this.” (Copy of email is attached as Ex. “A”.) Shortly thereafter,

  undersigned counsel received two identical documents entitled “Third Party Defendant Allison

  Dillon-Torres Answers all Third Party Complaints….:”: one served by mail dated September 21,

  2020, (copy attached as Ex. “B”), and, the second served via the Court’s system identified as ECN

  #103 filed September 24, and, dated September 11, 2020.

         Paragraph 2 of the Order [ECF No. 121] required SoBe-It to serve the Third Party

  Complaint and file proof of service by September 24, 2020. Federal Rule of Civil Procedure 55(a)

  provides: “When a party against whom a judgment for affirmative relief is sought has failed to

  plead or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must enter

  the party’s default.” Fed. R. Civ. P. 55(a). Insofar as Dillon-Torres has answered the Third Party

  Complaint filed by SoBe-It, it is respectfully submitted that proof of service of its Third-Party

  Complaint on her is moot and requests that the Court not take action with respect to the Order in

  regard to service of its Amended Third Party Complaint upon Dillon-Torres.

         Dated: September 24, 2020.




                                              Page 2 of 3
Case 1:20-cv-21859-CMA Document 132 Entered on FLSD Docket 09/24/2020 Page 3 of 3



                                             Respectfully submitted,

                                             KELLER & MESA, LLP
                                             Attorneys for Plaintiff
                                             121 Majorca Avenue, #200
                                             Coral Gables, FL 33134
                                             Telephone: (305) 529-8500
                                             Telefax: (305) 529-0228
                                             Email: jkeller@kellermesa.com

                                             By:    s/ John W. Keller, III
                                                     John W. Keller, III
                                                     Florida Bar No. 229989




                                    Page 3 of 3
